Citation Nr: 1449579	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip sprain, to include as secondary to service connected left knee patellofemoral pain syndrome.

2.  Entitlement to service connection for right knee sprain, to include as secondary to service connected left knee patellofemoral pain syndrome.

3.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from November 16, 2008 to April 24, 2012.

4.  Entitlement to an initial compensable disability evaluation for left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and B.S.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to October 2007 and from May 2008 to November 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2013 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right hip and knee disabilities, as well as increased initial disability evaluations for his service connected PTSD and left knee patellofemoral pain syndrome.

As an initial matter, the record reflects that the Veteran has participated in VA's Education and Vocational Rehabilitation Program.  In Moore v. Gober, 10 Vet. App.436, 440 (1997), the United States Court of Appeals for Veterans Claims held that where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  As the Veteran's records from the education and vocational rehabilitation program are not of record and are potentially relevant, a remand is required to obtain them and associate them with the Veteran's claims folder.

Additionally, at his June 2013 videoconference hearing, the Veteran testified that his service connected left knee disability has worsened since his last VA examination in April 2012.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Finally, the Veteran is seeking service connection for right hip and knee disabilities, which he has argued are due to the physical demands of serving as an infantryman in Iraq.  In the alternative, he has suggested that his current right hip and knee problems developed secondary to his service connected left knee disability.  While a November 2009 VA general medical examination diagnosed the Veteran with right hip strain and right knee strain, the examiner did not offer an opinion concerning the etiology of the Veteran's claimed disabilities.  Accordingly, on remand, a VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right hip and right knee disabilities developed in service due to physical demands of the Veteran's service or were caused or permanently aggravated by the Veteran's service connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Associate all the Veteran's records from the VA Education and Vocational Rehabilitation program with his claims file.  

2. Once this is done, the RO should schedule the Veteran for a new VA examination of his left knee patellofemoral pain syndrome.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also refer the Veteran's claims file for a VA medical opinion concerning the etiology of his right hip and knee disabilities.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right hip disability and right knee disability had onset in service or were caused or permanently aggravated by the Veteran's active military service, to include whether the Veteran's right knee and hip problems developed secondary to the Veteran's service connected left knee disability.

Importantly, the Veteran's service personnel records reflect that his military occupational specialty is an infantryman and that he was awarded the Combat Infantryman Badge.  According to 38 U.S.C.A. § 1154(b), because the Veteran is a combat veteran, "The Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran."  In determining the etiology of the Veteran's claimed disabilities, the examiner should consider the circumstances of the Veteran's service in Iraq and whether the demand of such service caused the Veteran's claimed disabilities.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

